Citation Nr: 0421411	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  He had other than honorable service from July 1982 to 
August 1984, which VA determined in September 1999 was a bar 
to VA benefits based on that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.

In his substantive appeal of December 1999, the veteran 
requested a hearing before a traveling Member (Veterans Law 
Judge) of the Board of Veterans' Appeals (Board) at the 
Montgomery RO.  VA notified the veteran by letter of December 
2000 that the hearing was scheduled for January 8, 2001.  The 
veteran failed to report for the scheduled January 2001 
hearing.  No communication was received from the veteran 
regarding the hearing request or his failure to appear.  
Accordingly, the case was forwarded to the Board for 
appellate review.  See 38 C.F.R. § 20.704(d) (2003).

The Board remanded this case in May 2001 to afford the 
veteran due process and to develop evidence.  The RO returned 
the case to the Board in July 2004.

All correspondence between VA and the veteran in this case 
has been mailed to the address the veteran reported on his 
formal application for disability compensation in September 
1998.  It is the last known address of record.


FINDING OF FACT

The veteran does not have PTSD.




CONCLUSION OF LAW

PTSD was not incurred or aggravated in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002) 
prescribes how VA will respond to and develop claims for VA 
benefits.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  VA provided the veteran a form to apply 
for disability compensation and forms to authorize the 
release of private medical records to VA.  No other forms are 
necessary to prosecute his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  
The Board remand of May 2001 notified the veteran of the 
enactment of the VCAA and that the RO would be providing 
notice in detail regarding it.  The RO notified the veteran 
in letters of May 2001 and May 2002 regarding all elements of 
the VCAA and development of his case of which the VCAA 
mandates notice to the veteran.  The veteran did not respond.  
Prior to these letters, VA requested specific information and 
evidence indispensable to this claim in two letters of 
September 1998 and in a letter of December 1999.  The veteran 
did not respond.  An RO telephone call to the veteran in 
November 2000 did not reach him. 

The VCAA implementing regulation provides that a claimant 
must cooperate with VA's efforts to assist him with his claim 
by providing information necessary to prosecute his claim.  
38 C.F.R. § 3.159(c)(1)(i), (2)(i) (2003).  The veteran has 
not cooperated.

The Board had ordered a VA examination for the veteran.  The 
remand advised the veteran of the necessity and consequences 
of failure to report for a VA examination.  See 38 C.F.R. 
§ 3.655 (2003).  The veteran did not report for examination.  
A note from the VA medical center (VAMC) at which he was to 
be examined shows that the notice of examination came back 
from the post-office undelivered.  The address to which the 
VAMC mailed the notice of examination appointment is not of 
record.  The RO assumed it had been misaddressed.  The RO 
mailed another notice to the veteran at this last known 
address advising the veteran that he must respond indicating 
his willingness to be examined to continue his claim.  The 
post office returned it as undeliverable, no forwarding 
address on file.  The RO also asked the veteran to provide a 
list of his stressors pursuant to the Board's remand; 
however, he again failed to respond.

Long before enactment of the VCAA, it was well established 
that "The duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, 
even if the appellant did not receive correspondence mailed 
to his last address of record, it is the veteran's burden to 
apprise VA of his whereabouts.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  If he does not, "there is no burden on the part 
of VA to turn up heaven and earth to find him."  Id. at 265.

VA has discharged its obligations to the veteran under the 
VCAA and all prior laws and regulations governing VA's duties 
no notify and assist the veteran regarding his claim.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (2000).


II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §  
1131 (West 2002).  Such a disability is called "service 
connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 
C.F.R. § 4.125(a) (2003), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

Regulation provides that when a claimant fails to report for 
a VA examination necessary to determine entitlement to 
compensation in conjunction with an original claim for 
disability compensation, the claim will be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2003).  
Such must be the case in this appeal.

The veteran has not provided a scintilla of evidence in 
support of his claim.  The service medical records show no 
psychiatric complaints, treatment, or diagnosis.  The veteran 
has not provided any evidence he has PTSD, despite repeated 
requests for such evidence.  When he wrote on his substantive 
appeal that V.A. didn't have all of the results from all of 
the doctors he went to, the Board remanded the case, in 
pertinent part, to have the RO request that he identify those 
doctors.  The RO made the request, and the veteran did not 
respond.  He was also asked to provide a list of his 
stressors.  Again, there was no response.

VA is authorized by law to pay disability compensation for 
disability resulting from disease or injury incurred or 
aggravated in line of duty in active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The record 
before the Board contains no evidence the veteran has the 
disability for which he claimed entitlement to service 
connection, consequently, he is not entitled to disability 
compensation.  Entitlement to VA disability compensation 
requires the existence of a current disability.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) (service 
connection based on wartime service); Degmetich v. Brown, 104 
F. 3d 1328, 1332 (Fed. Cir. 1997) (service connection based 
on peacetime service).  There is no evidence that the veteran 
has PTSD and his claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



